UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,                                                        4/30/2021

                                 Plaintiff,
                                                             1:98-cr-00438 (PGG) (SDA)
                     -against-
                                                             ORDER
 Juan Ramirez,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

         The Court requires additional briefing regarding the trial record for Count Three. (See

Gov’t Mem., ECF No. 410, at 17 n.6.) No later than Wednesday, June 30, 2021, Defendant shall

(1) submit the trial record in connection with Count Three (i.e., trial transcript and relevant

exhibits, if any), and (2) brief the evidence submitted to the jury in connection with Count Three.

No later than Monday, August 30, 2021, Plaintiff may file a responsive brief.

SO ORDERED.

Dated:          New York, New York
                April 30, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
